El Juez Asociado Señor. Hutchison,
emitió la opinión del tribunal.
Al terminarse la presentación de la prueba de la deman-dante, la demandada Francisca Burgos anunció que no tenía prueba que ofrecer, y alegó como cuestión de derecho que la demanda no aducía hechos suficientes para determinar una causa de acción en cuanto a ella, toda vez que los hechos ex-puestos demostraban una novación del contrato. La corte de distrito adoptó esta teoría y desestimó la acción.
Los hechos alegados en la demanda son, substancialmente, que en 1921 Victoria Hernández Burgos prestó a su madre Francisca Burgos $1,900 y tomó como garantía una hipoteca sobre cierta finca rústica; que en 1922 Francisca Burgos traspasó todos sus bienes a sus dos hijos Eleuterio y Octavio Hernández Burgos, sujetos a las hipotecas pendientes, in-cluyendo la perteneciente a la demandante; que en 1923, por vía de transacción de un pleito entablado contra los dos hijos y de acuerdo con un convenio celebrado por todas las partes interesadas (Francisca Burgos inclusive) la finca hipotecada fué vendida con el objeto de pagar a la aquí demandante y a otros acreedores; la hipoteca que pesaba sobre la citada finca fué cancelada y la demandante recibió $900 en efectivo y un pagaré por $1,000, otorgado por Francisca Burgos y Eleuterio Hernández Burgos; que poco después la deman-dante nuevamente prestó a su madre los citados $900 en diferentes plazos con el fin de colocarla en posición de pagar sus contribuciones y llenar otras necesidades suyas, y que en octubre 15, 1925, con el objeto de responder y garantizar dicha cantidad, así como los noil dólares, importe del pagaré, Eleuterio Hernández, autorizado expresamente por su madre Francisca Burgos, en su nombre y representación, otorgó a favor de la demandante un pagaré (describiéndolo) por mil novecientos, dólares (1,900), al ser devuelto el pagaré por $1,000 suscrito por Francisca Burgos y Eleuterio Hernández Burgos; y que el pagaré de $1,900 no fué firmado por Fran*462cisca Burgos y sí por su Rijo Eleuterio Hernández Burgos porque los bienes de la primera figuraban entonces a nombre del segundo y estaban bajo su administración y gobierno a virtud del traspaso ya mencionado, traspaso que posterior-mente resultó ser simulado y fraudulento. Santini Fertilizer Co. v. Burgos, 34 D.P.R. 869.
Durante la vista del caso Victoria Hernández declaró que Eleuterio firmó el pagaré por $1,000 en vista de que tenía toda la finca; que de los $900 anticipados a Francisca Burgos, $600 eran para pagar una hipoteca, $125 para pagar contri-buciones, $40 para comprar zinc para la casa de ella, y $97 para contribuciones; que su madre Francisca Burgos auto-rizó a Eleuterio Hernández Burgos para que otorgara un pagaré por $1,900 porque éste tenía la finca a nombre de él; que la testigo prestó los $1,900 a su madre Francisca Burgos; que en la primera ocasión la testigo le prestó a ella $1,000 y retuvo $900; que la madre de la testigo le adeudaba $1,900; que de esta cantidad $900 fueron pagados en efectivo y $1,000 fueron garantizados por un pagaré suscrito’ por Francisca Burgos y Eleuterio Hernández; que el pagaré anterior fué entregado y destruido cuando el nuevo pagaré fué suscrito por Eleuterio Hernández y no por Francisca Burgos porque la. madre tenía todo a nombre de su hijo y él era el que bacía y desbacía en la casa de ella; y que ella le indicó que lo firmara para que tuviera más garantía y porque los bienes estaban a su nombre, pero que fué doña Francisca Burgos quien recibió el dinero.
Creemos que el juez sentenciador tomó un aspecto dema-siado estrecho del caso.
Es cierto que de conformidad con las disposiciones del artículo 1247 del Código Civil, cuando la cuantía de las prestaciones envueltas en la transacción exceda de $300, un poder debe constar por escrito. Si no estuviera ante nos otra cosa que el pagaré por $1,900 otorgado por Eleuterio Hernández y la declaración de Victoria Hernández respecto *463a la autorización verbal o poder oral de Francisca Burgos, tal vez podríamos convenir con la corte inferior. Empero, no se trata simplemente de nn litigio en cobro de pagaré. Esta es nna cansa en cobro de dinero recibido por la demandada Francisca Bnrgos, en calidad de préstamo, de sn bija Victoria Hernández. El caso no gira sobre la suficiencia del poder conferido a Eleuterio Hernández para otorgar el pagaré por $1,900, sino más bien sobre la cuestión de novación.
 Aquí también debe admitirse que la entrega y destrucción del primer pagaré de $1,000 suscrito tanto por Francisca Burgos como por Eleuterio Hernández es una circunstancia significativa. Por sí sola bastaría para esta-blecer una novación. No obstante, es prueba prima facie solamente de tal intención y una novación es siempre una cuestión de intención. En el presente caso esa intención debe inferirse de todas las circunstancias que rodean el otorga-miento del nuevo pagaré y no meramente del becbo de que tal otorgamiento fuera verbalmente autorizado, ni del becbo de que el primer pagaré fuera entregado y destruido, ni de estos dos hechos tomados conjuntamente.
El préstamo original de $1,900 fué heclm directamente a Francisca Burgos y garantizado con hipoteca. Cuando los bienes hipotecados fueron vendidos, Victoria Hernández recibió $900 en efectivo y el pagaré por $1,000 suscrito por Francisca Burgos y Eleuterio Hernández. La declaración incontrovertida de Victoria Hernández indica que ninguna parte de la causa (consideration) para el otorgamiento de este pagaré pasó de manos de ella como un préstamo' a Eleuterio Hernández. De haber éste recibido algo de dicha transacción, debió haberlo recibido de la dueña de los bienes hipotecados, o sea, de Francisca Burgos y no de Victoria Hernández. Sin embargo, todos los bienes pertenecientes! a Francisca Burgos estaban en aquella época a nombre de Eleuterio y de Octavio Hernández. El importe de un pagaré otorgado por Francisca Burgos solamente hubiera dependido *464de la buena disposición de Eleuterio Hernández y de que estuviese en condiciones de pagar. La conclusión lógica es que Eleuterio Hernández era un mero fiador.. De todos modos, si el pagaré era, por su forma, solidario, y,mancomu-nado, Francisca Burgos seguía siendo responsable del im-porte total del mismo. Si solamente era mancomunado, no sólo de hecbo sino también por su forma, Eleuterio Hernández era a lo sumo responsable de la cantidad de $500.
Cuando en octubre de 1925 se otorgó el- nuevo pagaré por $1,900, la enajenación becba por Francisca Burgos de todos sus bienes en favor de sus dos hijos Eleuterio y Octavio Hernández ya babía sido declara fraudulenta y nula por la corte de distrito y se bailaba pendiente ante esta corte un recurso de apelación. La sentencia de la corte de distrito fué confirmada en enero de 1926. Es lógico asumir que la posi-bilidad de tal confirmación fué tenida en mente por las partes en el momento de efectuarse la alegada novación. Ellas sabían que el efecto de una confirmación sería privar a los dos bijos de su título aparente, así como de la posesión y administración de los bienes traspasándoles por Francisca Burgos. Sabían, además, que el resultado de una confirma-ción baria que el nuevo pagaré fuera inservible, al igual que lo sería una obligación suscrita por Francisca Burgos indi-vidualmente en caso de una revocación. Besolver que cuando Francisca Burgos ordenó el otorgamiento del nuevo pagaré por Eleuterio Hernández intentó eximirse a sí misma de toda responsabilidad mediante una novación de su contrato original, sería imputar a ella la intención deliberada de de-fraudar a su bija Victoria. Es axiomático que nunca debe presumirse una intención fraudulenta. La única prueba sobre el particular revela un propósito claro por parte de la madre de convertir a su bija Victoria en una, acreedora preferente.
Nuestra conclusión es que la intención de todas las partes interesadas fué convertir al aparente dueño de los bienes en *465deudor aparente, y no efectuar una novación de la obligación preexistente.
Todavía está pendiente una moción para desestimar la presente apelación, fundada en que el escrito de apelación no fué notificado al demandado Eleuterio Hernández. El era una parte nominal, aunque propia. No era ni una parte necesaria ni adversa. Se solicitaba una sentencia contra Francisca Burgos solamente. La corte inferior declaró sin lugar la acción en su totalidad; no obstante la rebeldía de Hernández. La apelante no trata de obtener la revocación de esa sentencia en tanto en cuanto se refiere al demandado Hernández. Una revocación en cuanto a la demandada Francisca Burgos y el dictar esta corte en su lugar una sentencia no afectará el status actual del demandado Eleuterio Hernández. Aun si la acción no hubiese sido declarada sin lugar en cuanto a él, una revocación de la sentencia declarando sin lugar la demanda en lo que a Francisca Burgos se refería y el dictarse una sentencia solamente contra ella, tendería a eliminar cualquier cuestión de responsabilidad por parte de Hernández, y basta ese extremo el resultado sería favorable a él.

Debe declararse■ sin lugar la moción de desestimación y revocarse la sentencia apelada.